Citation Nr: 0728123	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-21 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the original amount of $54,054


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Committee on 
Waivers and Compromises of the St. Paul, Minnesota Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, on his July 2005 VA Form 9, indicated that he 
desired a videoconference hearing before the Board at the 
Regional Office.  Because a hearing has not been conducted 
and the request has not been withdrawn, the appeal is 
remanded to ensure compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via a videoconference 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



